Exhibit 10.21


--------------------------------------------------------------------------------



SECURITY AGREEMENT
 
This Security Agreement (this "Security Agreement") is entered into effective as
of November 6, 2019 (the “Effective Date”), by and among Kevin M. Smith (the
“Secured Party” and collectively, the “Secured Party”), Alpine 4 Technologies,
Ltd., a Delaware corporation (“Alpine 4”), and Deluxe Sheet Metal, Inc., an
Indiana corporation and DSM Holding, LLC, an Indiana limited liability company
(collectively, the “Company”).  The Secured Party, and the Company, and Alpine 4
are sometimes referred to hereafter individually as a “Party” and collectively
as the “Parties.”
 


 
RECITALS


A.
Alpine 4, the Secured Party, Lonewolf Enterprises, LLC (“LWE”), and the Company
entered into a Purchase Agreement of even or near date herewith (the “SPA”),
pursuant to which Alpine 4  purchased from (i) the Secured Party 100% of the
issued and outstanding shares of stock and membership interests, respectively,
of the Company, and (ii) LWE certain real estate and improvements thereto and
related property (collectively, the “Purchased Shares”).

B.
As partial payment for the Purchased Shares, Company, and Alpine 4 made and
conveyed to the Secured Party a (i) Secured Promissory Note (the “Note 1”) of
even or near date herewith, pursuant to which, Alpine 4 and Company
(collectively, “Note Parties”) agreed to pay to the Secured Party an aggregate
of $1,900,000.00, on terms set forth in the Note 1, as consideration for the
Purchased Shares, and (ii) Secured Promissory Note (the “Note 2”) (hereinafter,
Note 1 and Note 2 are collectively referred to as “Note”) of even or near date
herewith, pursuant to which Note Parties agreed to pay to the Secured Party an
aggregate of $496,343.00, on terms set forth in the Note 2, as consideration for
the Purchased Shares.

C.
In recognition of, and to provide collateral to secure Note Parties’ obligations
under the Note, the Note Parties agree to enter into this Security Agreement
pursuant to which the Note Parties will grant to Secured Party a subordinated
security interest in the Collateral described below, and also outlined in
Exhibit E in the SPA with a Subordination Agreement.

D.
At the request of Alpine 4, Secured Party agree to allow Alpine 4 to change
Senior Lenders and agree to execute new Subordination Agreements as represented
in Exhibit E at Alpine 4’s request, subject to the terms of SPA and this
Security Agreement.

 
AGREEMENT


 NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Secured Party and the Note Parties hereby agree as follows:
 
 1. Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
1

--------------------------------------------------------------------------------

 
 “Company Collateral” and/or “Collateral” shall mean the present and future
assets and any property of any kind of the Company, including, without
limitation, the equipment, accounts receivable, tools, parts, inventory, and
commingled goods relating to the foregoing property, customer accounts,
intellectual property, and investment property all whether now existing or
hereafter arising, whether now owned or hereafter acquired or whether now or
hereafter subject to any rights in the foregoing property, and any and all
accessions thereto, replacements or modifications thereof, and all of the
products and proceeds (whether cash or non-cash proceeds) from any of the
foregoing, including, without limitation, insurance payments or proceeds of any
policy of insurance relating thereto from any of the assets of the Company, and
in the case of Note 2 only, shall also mean that certain equipment described on
attached Exhibit A.


 “Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom.
 
 “Obligations” shall be as defined in Section 2(a).
 
“Permitted Encumbrances” has the meaning specified therefor in the SPA.
 
 “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 
“Senior Lender” shall mean the bank or other financing entity or facility
providing the financing for the purchase of the Purchased Shares, and operating
lines of credit, equipment financing and other asset based lending to the 
Company.
 
“Senior Security Interest” shall mean the security interest in the Collateral
granted to the Senior Lender which is senior to the security interest granted to
the Secured Party hereunder.


Except as otherwise provided herein or defined in the Note, all other terms used
in this Security Agreement shall have the meanings given under Chapter 9.1 of
the Indiana Uniform Commercial Code, or in any other article if not defined in
Chapter 9.1.


2. [deleted]
 
 
3. Grant of Security Interest.
 
a. As security for the Obligations and continuing so long as any amount remains
outstanding on the Note, the Note Parties hereby pledge and grants to Secured
Party collectively a subordinated continuing security interest (subject only to
the Senior Security Interest granted to the Senior Lender) in and to all of the
Company Collateral.
 
b.   The Note Parties hereby authorize Secured Party to execute and file any
financing or fixture filing statements, and any amendments and/or continuations
and/or releases thereof, signed only by Secured Party as deemed advisable by
Secured Party in the appropriate state or local offices on behalf of the Note
Parties in connection herewith.
2

--------------------------------------------------------------------------------

 
 4. Representations, Warranties, and Covenants.
 
a. Covenants Relating to Collateral.  As security for the Obligations, the Note
Parties  hereby, jointly and severally, agree (i) to perform all acts that may
be necessary to maintain, preserve, protect and perfect the Collateral, the
Subordinated Security Interest (subject only to Permitted Encumbrances) granted
to Secured Party therein and the perfection and priority of such Subordinated
Security Interest (subject only to the Senior Security Interest granted to the
Senior Lender, and to Permitted Encumbrances); (ii) to pay promptly when due all
taxes and other governmental charges, all Liens and all other charges now or
hereafter imposed upon or affecting any Collateral; (iii) to procure, execute
and deliver from time to time any endorsements, assignments, financing
statements and other writings reasonably deemed necessary or appropriate by the
Secured Party to maintain and protect Secured Party’s Subordinated Security
Interest (subject only to the Senior Security Interest granted to the Senior
Lender, and to Permitted Encumbrances) hereunder and the priority thereof and to
deliver promptly upon the request of the Secured Party all originals of
Collateral consisting of instruments, investment property, or other Collateral
for which possession of originals is necessary; (iv) to appear in and defend any
action or proceeding which may affect the Note Parties' title to or Secured
Party’ interest in the Collateral; and (v) except for in connection with sales
of inventory in the ordinary course of business, not to surrender or lose
possession of (other than to Secured Party), sell, encumber, lease or otherwise
dispose of or transfer any Collateral or right or interest therein, and to keep
the Collateral free of all Liens (other than the Senior Security Interest
granted to the Senior Lender and Permitted Encumbrances). The Note Parties shall
provide Secured Party with at least 30 days’ prior written notice of the Note
Parties’ desire to change the holders of the Senior Security Interests from time
to time as needed to help in the financing activities of the Note Parties, and
provided that the Note Parties are not then in default with respect to the
Obligations, the holders of the Senior Security Interests may be changed so long
as the maximum indebtedness to the Senior Security Interest does not exceed
$6,500,000 of Senior Security Interest, without written agreement from the
Secured Party.
 
b. Other Representations, Warranties, and Covenants.  Each of Note Parties
represents, warrants, and covenants to each of the following:
 
i. The exact legal names of Note Parties are set forth on the signature page of
this Security Agreement.
 
ii. Alpine 4 is duly incorporated and in good standing under the laws of the
state of Delaware, the Company is each duly organized and validly existing under
the laws of the state of Indiana, and with respect to each of Alpine 4 and the
Company, the execution, delivery, and performance of this Security Agreement is
within Alpine 4’s and the Company's powers, the Security Agreement has been duly
authorized, and is not in conflict with the terms of its respective
organizational documents, each as amended through the date of this Security
Agreement, and each constitutes a legal, valid and binding obligation of Alpine
4 and the Company enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).
 
iii. Alpine 4’s office is located at 2525 E. Biltmore Cir., Suite C237, Phoenix,
AZ 85016.
 
iv. Not to change the Company's name, any organizational identification number,
state of incorporation, organizational identity, or location of chief executive
office; provided, however, that the Company may change any of these upon at
least 30 days’ prior written notice to Secured Party of such change along with
the Company paying all of Secured Party’ incurred costs of filing amendments,
additional financing statements, or any other necessary documents to protect,
perfect, and preserve Secured Party’ security interest in the Collateral.
3

--------------------------------------------------------------------------------

 
v.  To pay all taxes and assessments of every nature which may be levied or
assessed against the Collateral.
 
vi.  At the time the Company Collateral becomes subject to the lien and security
interest created by this Agreement, the Company, as applicable, will be the
direct, legal and beneficial owner thereof, free and clear of any lien, security
interest, encumbrance, claim, option or right of others except for the Senior
Security Interest and the security interest created by this Security Agreement.
 
vii.  No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the pledge
by the Note Parties of the Company Collateral pursuant to this Security
Agreement or for the execution and delivery of the Note and this Security
Agreement by the Note Parties or the performance by the Note Parties of their
obligations hereunder.
 
 5.Litigation and Other Proceedings.  The Secured Party shall have the right but
not the obligation to bring suit or institute proceedings in the name of the
Company or the Secured Party to enforce any rights in the Company Collateral,
including without limitation any license thereunder, in which event the Note
Parties shall at the request of the Secured Party do any and all lawful acts and
execute any and all documents reasonably required by Secured Party or determined
to be necessary or appropriate by Secured Party in aid of such enforcement.
 
 6. Action by Secured Party.  All actions of the Secured Party pursuant to this
Security Agreement, including the enforcement of any rights pursuant to this
Security Agreement, shall be determined by the Secured Party.
 
7. Default and Remedies.
 
a. Default.  The Note Parties shall be deemed in default under this Security
Agreement upon (each an “Event of Default” but subject to the Subordination
Agreement with the Senior Lender as outlined in Exhibit E to SPA: (i) the
occurrence and during the continuance of a default or breach of any of Note
Parties’  obligations arising under the terms of the Note or a default or breach
of any of the Note Parties' obligations arising under the terms of this Security
Agreement, (ii) the uninsured loss, theft, damage, or destruction to the Company
Collateral, sale (other than inventory in the ordinary course of business) or
encumbrance of any of the Company Collateral, or the making of any levy, seizure
or attachment on the Company Collateral, or (iii) dissolution, termination of
existence, insolvency, business failure, appointment of a receiver of any part
of the property of, assignment for the benefit of creditors by, or the
commencement of any proceeding under any bankruptcy or insolvency laws of, by or
against any of the Note Parties, (iv) the Company’s merger, consolidation, or
transfer of a substantial part of its assets, a material decline in the value of
the Collateral or any significant part thereof, (v) Note Parties’, or any of
them, concealment, removal (or permitting such concealment or removal) of any
part of the Company Collateral, with the intent to hinder, delay or defraud its
creditors, (vi) Secured Party’s determination to deem itself insecure, or (vii)
any other Event of Default as defined under the Note.
4

--------------------------------------------------------------------------------

 
b. Remedies.  Upon the occurrence and during the continuance of any Event of
Default, the Secured Party shall have the rights granted by this Security
Agreement, subject to the Subordination Agreement, and by law, including without
limitation the right to: (i) declare due and payable in full the Note, at the
option of the Secured Party, (ii) require the Note Parties to assemble the
Company Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party, (iii) prior to the disposition of the Company
Collateral, require the Note Parties to store, process, repair or recondition
the Company Collateral or otherwise prepare the Company Collateral for
disposition in any manner and to the extent the Secured Party deem appropriate
and in connection with such preparation and disposition, without charge to
Secured Party, and (iv) collect all of Secured Party’s costs of collection and
reasonable attorneys’ and experts’ fees and expenses of any kind, and all costs
of suit and appeal (collectively, the “Costs”).
 
c. Application of Company Collateral Proceeds.  The proceeds and/or avails of
the Company Collateral, or any part thereof, and the proceeds and the avails of
any remedy hereunder (as well as any other amounts of any kind held by the
Secured Party at the time of, or received by Secured Party after, the occurrence
of an event of default) shall be paid to and applied as follows:
 
i. First, to the payment of reasonable costs and expenses of Secured Party,
including, without limitation, all amounts expended to preserve the value of the
Company Collateral, of foreclosure or suit, if any, and of such sale and the
exercise of any other rights or remedies, and of all proper fees, expenses,
liability and advances, including reasonable legal expenses and attorneys’ fees,
incurred or made hereunder by Secured Party;
 
ii. Second, to the payment to Secured Party of the amounts outstanding under the
Note;
 
iii Third, to the payment of the surplus, if any, to the Note Parties, their
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.



 8.             Miscellaneous.



a. Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Note
Parties, or Secured Party under this Security Agreement shall be in writing and
faxed, mailed or delivered to each party to the facsimile number or the address
set forth below, or to such other address as may be specified in writing by a
Party to the other parties to this Security Agreement.


If to Secured Party:
 
Kevin M. Smith
2603 Thornacres Drive
Niles, Michigan 49120
5

--------------------------------------------------------------------------------





If to the Company:


Deluxe Sheet Metal, Inc.
2525 E. Biltmore Cir., Suite C237
Phoenix, AZ 85016


with a copy (which shall not constitute notice) to:


Kirton McConkie PC
60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Fax:  (801) 212-2187
Phone:  (801) 328-3600
Attn:  C. Parkinson Lloyd, Esq.


If to Alpine 4:


2525 E. Biltmore Cir., Suite C237
Phoenix, AZ 85016


with a copy (which shall not constitute notice) to:


Kirton McConkie PC
60 E. South Temple, Suite 1800
Salt Lake City, Utah 84111
Fax:  (801) 212-2187
Phone:  (801) 328-3600
Attn:  C. Parkinson Lloyd, Esq.


 
b. Nonwaiver.  No failure or delay on the part of Secured Party in exercising
any of its rights hereunder will operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.
 
 
c. Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Note Parties and Secured Party.  Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
 
d. Assignments.  This Security Agreement shall be binding upon and inure to the
benefit of Secured Party, and the Note Parties, and their respective successors
and assigns; provided, however, that neither Note Parties nor any of them may
sell, assign or delegate rights and obligations hereunder without the prior
written consent of Secured Party.
 
 
e. Cumulative Rights, etc.  The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority and under the Note, all of which
rights, powers, and remedies will be cumulative and may be exercised
successively or concurrently without impairing the rights of the Secured Party
hereunder or thereunder.  The Note Parties hereby waives any right to require
Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in the Secured Party’s power.
6

--------------------------------------------------------------------------------

 
 
f. Payments Free of Taxes, Etc.  All payments made by Note Parties under the
Note will be made by Note Parties free and clear of and without deduction for
any and all present and future taxes, levies, charges, deductions and
withholdings.
 
 
g. Partial Invalidity.  If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
 
 
h. Expenses.  Each of Note Parties shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Secured
Party in connection with the custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which is/are not performed as and when required by this
Security Agreement or the Note.
 
 
i. Construction.  Each of this Security Agreement and the Note is the result of
negotiations among, and has been reviewed by, Note Parties and Secured Party. 
Accordingly, this Security Agreement and the Note will be deemed to be the
product of all parties hereto, and no ambiguity shall be construed in favor of
or against Note Parties or Secured Party.
 
 
j. Entire Agreement.  This Security Agreement and the Note constitute and
contain the entire agreement of the Note Parties and Secured Party, and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.  In the event of any inconsistencies
between the terms of this Security Agreement or the Note and the terms of the
SPA and the Secured Party, the terms of this Security Agreement or the Note, as
applicable, shall prevail.
 
 
k. Governing Law.  This Security Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties hereto, shall be
governed by and construed in accordance with the laws of the State of Indiana
without reference to conflicts of law rules. Any dispute of any kind relating
to, connected with or arising out of this Security Agreement in any fashion
(“Dispute”) shall only be heard and decided exclusively in the Superior Courts
of Marion County, Indiana, and all persons impacted by this Security Agreement
in any fashion waive any objection to such exclusive venue.
 
 
l. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.
7

--------------------------------------------------------------------------------

 
 
m. Waiver of Right to Jury.  In order to avoid delays and minimize expense, the
Note Parties and Secured Party knowingly, voluntarily and intentionally waive
any right to trial by jury in respect of any claim, demand, action or cause of
action arising out of, under or in connection with this Security Agreement or
any related writing or any amendment thereto, whether now existing or
hereinafter arising and whether sounding in contract or tort or otherwise, and
each party hereby agrees and consents that any such claim, demand, action or
cause of action shall be decided by a court trial without a jury, and a copy of
this Security Agreement may be filed with any court as evidence of the consent
of each of the parties hereto to the waiver of its right to trial by jury.
 
[Signature page follows.]
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Security Agreement to be
executed as of the day and year first above written.
 


NOTE PARTIES:


ALPINE 4:


ALPINE 4 TECHNOLOGIES, LTD.,
a Delaware corporation






By: /s/ Kent B. Wilson
       Kent B. Wilson
       Its Chief Executive Officer










COMPANY:


DELUXE SHEET METAL, INC.






By: /s/ Kent B. Wilson
       Kent B. Wilson
Its  CEO




DSM HOLDING, LLC






By: /s/ Kent B. Wilson
       Kent B. Wilson
       Its CEO




9

--------------------------------------------------------------------------------



SECURED PARTY:


/s/ Kevin M. Smith 


Name: Kevin M. Smith


10



--------------------------------------------------------------------------------